DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 4/29/22 is acknowledged.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains certain typographical errors and the legal term “said” is used in the final line.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 57-59 and 72-76 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stringfield US 5,416,124 A.
Regarding claim 57, Stringfield discloses polymeric adsorbent resins comprising the claimed surface area, sorption capacity, and swelling (see columns 5-8). See also, International Search Report and Written Opinion.
Regarding claims 58-59 and 72-76, Stringfield discloses the claimed features, such as size and organic compounds.
Claim(s) 57-59 and 72-76 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Reed, Jr. US 4,263,407 A.
Regarding claim 57, Reed discloses polymeric adsorbent resins comprising the claimed surface area, sorption capacity, and swelling (see column 7). See also, International Search Report and Written Opinion.
Regarding claims 58-59 and 72-76, Reed discloses the claimed features, such as size and organic compounds.
Claim(s) 57-59 and 72-76 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brady et al. US 2005/0061742 A1.
Regarding claim 57, Brady discloses polymeric adsorbent resins comprising the claimed surface area, sorption capacity, and swelling (see pages 12-15). See also, International Search Report and Written Opinion.
Regarding claims 58-59 and 72-76, Brady discloses the claimed features, such as size and organic compounds.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD M JOHNSON whose telephone number is (571)272-1352. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S Silverman can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWARD M. JOHNSON
Primary Examiner
Art Unit 1736



/EDWARD M JOHNSON/Primary Examiner, Art Unit 1736